Cardona, P. J., Mercure, Spain and Carpinello, JJ.,
concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted the cross motion of defendants for summary judgment on the cause of action premised upon vicarious liability for the architect and general contractor’s alleged negligent design and construction of the ramp; said motion denied and the remaining undecided motion is remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.